DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 13-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim is vague and indefinite because it is not clear as to why performance of said filter is improved without adding additional clock phases.
As to claims 9, and 18, they are rejected for similar reasons with respect to claim 2 as set forth above.
As to claim 13, the recitation “said quadrature input node” at line 4 lacks clear antecedent basis.  In addition, the recitation “one of said single first switched history capacitors” at line 11 lacks clear antecedent basis, because there is no “said single first switched history capacitors” being previously introduced.  


Examiner’s Comments
The present application claims the benefit of early filing date of provisional application 62/619,815 filed on January 21, 2018.  However, the mentioned-above provisional application 62/619,815 does not fully support the claimed invention (for example, “wherein during each multiphase cycle of said filter, each first switched history capacitor is individually connected to said sharing capacitor such that only a single first switched history capacitor is connected to said sharing capacitor during each phase” as recited in independent claims 1, 8, 13, and 17; and “a RF receiver” as specified in independent claim 17).  Therefore, the present application does not get the benefit of early filing date of provisional application 62/619,815.  Accordingly, the effective filling date of the present application is January 18, 2019.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madadi (US 2017/0170810).
As to claim 1, Madadi discloses a discrete time bandpass filter (see paragraph [0002]), comprising: a quadrature input node for receiving a complex input signal (see at least figure 3D; see also paragraph [0126] which discloses “complex inputs”); a plurality of first switched history capacitors CH, R coupled to said plurality of first switched history capacitors and operative to cyclically share charge therewith (see paragraphs [0125], [0130], [0131]); a plurality of output capacitor arrays 321-323, each output capacitor array coupled to said sharing capacitor CR and including one or more second switched history capacitors CH; and a clock generator operative to generate multiple clock phases (see paragraphs [0056], [0147]), wherein during each multiphase cycle of said filter, each first switched history capacitor is individually connected to said sharing capacitor such that only a single first switched history capacitor CH is connected to said sharing capacitor CR during each phase (see paragraphs [0130], [0131]; see at least figures 3D, and 4A).
As to claims 2, 9, Madadi discloses that performance of said filter is improved without adding additional clock phases (see paragraphs [0041], [0087]). 
As to claim 3, Madadi discloses that said multiple clock phases are reused providing an increase in filter performance without requiring additional clock phases (see paragraphs [0041], [0087]).  In this case, the claimed limitations “said multiple clock phases are reused” reads on the fact that a clock phase in the previous cycle is repeated and used again in the current phase cycle (see paragraph [0154] which discloses “the cycle of 16 CLK phases”).
As to claims 4, 11, 15, Madadi discloses that the second switched history capacitors in each capacitor array 321-323 (see at least figure 3D) are coupled to said multiple clock phases causing them to be switched in accordance with a predetermined sequence (see paragraphs [0135], [0140]).
As to claim 5, Madadi discloses that each clock phase is coupled to multiple second switched history capacitors in said plurality of capacitor arrays 321-323 (see also paragraphs [0135], [0140]).

As to claims 7, 10, 14, they are rejected for similar reasons with respect to claim 3 as set forth above.
As to claims 8, 13, they are rejected for similar reasons with respect to claim 1 as set forth above.  In addition, Madadi further discloses that charge is shared from at least one second switched history capacitor to a neighboring second switched history capacitor in each capacitor array 321-323 (see paragraphs [0135], [0140]); each clock phase is reused being coupled to a plurality of second switched history capacitors (In this case, the claimed limitations “each clock phase is reused” reads on the fact that a clock phase in the previous cycle is repeated and used again in the current phase cycle (see paragraph [0154] which discloses “the cycle of 16 CLK phases”)); and wherein charge is shared between neighboring second switched history capacitors within each capacitor array in a predetermined sequence to generate a quadrature output thereby (see paragraphs [0135], [0140]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madadi in view of Madadi (US 2014/0080436, hereinafter simply referred to as Madadi’436).
As to claim 17, it is rejected for similar reasons with respect to claim 8 as set forth above.  Madadi further discloses a radio frequency (RF) receiver (see figure 1), comprising: an RF input node for receiving an RF input signal (see antenna 107); a local oscillator (LO) input node for receiving an LO signal (see LO 102); a mixer 103 coupled to said RF input node and said LO input node, said mixer operative to frequency translate said RF input signal in accordance with said LO signal, said mixer producing an in-phase/quadrature (I/Q) intermediate frequency (IF) signal (see paragraph [0048] which discloses “an in-phase component and a quadrature component”); a discrete-time (DT) charge sharing (CS) IF bandpass filter 105 coupled to said IF signal.  Madadi fails to disclose producing an in-phase/quadrature (I/Q) intermediate frequency (IF) signal of frequency substantially higher than a bandwidth of said RF input signal.  Madadi’436 discloses producing an in-phase/quadrature (I/Q) intermediate frequency (IF) signal of frequency substantially higher than a bandwidth of said RF input signal (see paragraph [0006]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Madadi’436 to Madadi, in order to prevent any aliasing during sampling.

As to claim 19, Madadi discloses that said multiple clock phases are reused multiple times providing an increase in filter performance without requiring additional clock phases (see paragraphs [0041], [0087]).  In this case, the claimed limitations “said multiple clock phases are reused multiple times” reads on the fact that a clock phase in the previous cycle is repeated and used again in the current phase cycle (see paragraph [0154] which discloses “the cycle of 16 CLK phases”).	
As to claim 20, Madadi discloses that the second switched history capacitors in each capacitor array are coupled to said multiple clock phases causing them to be switched in accordance with a predetermined sequence (see paragraphs [0135], [0140]).
Allowable Subject Matter
Claims 12, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 12, 21, the prior art of record fails to discloses that multiple second switched history capacitors in said plurality of capacitor arrays share the same clock phase.  
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 16, the prior art of record fails to discloses that multiple second switched history capacitors in said plurality of capacitor arrays share the same clock phase.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tohidian (US 9,148,125) discloses infinite impulse response filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646